DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 18 November 2021 in which claim 2 was amended and claims 14-16 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 7 June 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 2-16 are under prosecution.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 2-13, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has been amended to further define the closed circuit as comprising:
an auxiliary molecule that binds to the single-stranded DNA oligonucleotide bridge molecule to the first affinity probe or the second affinity probe to dissolve the bond between the single-stranded DNA oligonucleotide bridge molecule and the first or second affinity probe

Applicant points to paragraphs 104-107 for support of the newly defined sensor:
[0104] In the fluid medium exists a complementary analyte molecule C,5 attachable and bondable to the piece of strand or the auxiliary molecule D,6, respectively, which attaches itself to the auxiliary molecule D,6, and the bonds thereof to the affinity binding sites of the probe molecules A,3 B,4 are dissolved, whereby the bridge Bm is destroyed, which again results in a measurable impedance modification, which enables inferences on the presence and possibly also on the quantity of the analyte molecule C,5. 
[0105] FIG. 3 shows--otherwise using the same reference numbers--a process generally similar to FIG. 2. Here, molecules E,7 are present in the fluid medium Mf, which bind to only one of the two peripheral binding sites d63,d64 of the auxiliary molecule D,6, namely d64, whereat the binding power is higher than the bond d64-b42 with the probe molecule B,4. 
[0106] The just stated bond is dissolved and the molecule E,7 binds to the binding site d64 of the auxiliary molecule D,6, 
[0107] FIG. 4 shows--otherwise using the same reference numbers--a bridge Bm formed with the probe molecules A,3 and B4 sensor-bound to the two electrodes 1 and 2 and bound to the exposed binding sites of an auxiliary molecule D,6 with their affinity bonds, which e.g. is destroyed by an enzyme E,8 in three different ways, namely I) by detachment of the auxiliary molecule D,6 from the probe molecules A,3, B,4 by removal of the double-strand areas, II) by destruction of the auxiliary molecule D,6 in the single-strand area, or III) by destruction of the probe molecules A,3, B,4 and the auxiliary molecule D,6 involved in the original bridge Bm. With the destruction of the bridge Bm, there is a modification of the impedance, and thus the presence, and via measurement of the kinetic effects, also the concentration of enzyme E,8 in the fluid medium Mf can be concluded. (Emphasis added)
The cited passage describes the auxiliary molecule (D6) is the DNA bridge molecule to which the analyte (D5) binds.   The instant claims define the circuit comprising a single-stranded DNA oligonucleotide bridge molecule … bridging the nanogap and an auxiliary molecule that binds to the single-stranded DNA oligonucleotide bridge….  Neither the cited passages nor the entire specification describe or illustrate a closed circuit comprising both a DNA bridge and an auxiliary molecule, an auxiliary molecule that binds a DNA bridge or an assay that comprises all of a DNA bridge, auxiliary molecule and an analyte.  Therefore the amendment appears to introduce subject matter that was not described in the originally filed specification. 
Claims 3-13, 15-16 are also rejected because they depend from Claim 2.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-13, 15-16 are indefinite in Claim 2 because the claim defines a closed circuit comprising an auxiliary molecule that binds to the DNA bridge, first probe or second probe to dissolve the bond between the bridge and the first or second probe.   It is unclear how the circuit is closed if it comprises a bridge that dissolves one of the bonds.    
The claim further defines binding an analyte to the first probe to dissolve the bond between the first probe and bridge to open the circuit.  It is unclear how the analyte can dissolve the bond between the first probe and bridge because the circuit comprises an auxiliary molecule that has dissolved the bond.  It is also unclear how the circuit is opened by the analyte if the auxiliary molecule has dissolved the bond.  For all the above reasons, it is unclear how the closed circuit is closed, how dissolved bonds are dissolved and what bonds are dissolved.   It is suggested that the claim be amended to clarify.
Claim 15 is indefinite because it states that the auxiliary molecule “is destroyed at at least one random point”. Because the recitation does not define a step of destroying 
Claim 16 is indefinite because it defines a use for the method without defining any additional method steps and does not define any relationship between the use and method steps or analyte of Claims 2 and/or Claim 15.   Therefore it is unclear how the use further defines the method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2, 7-13, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar et al (20040023253, published 5 February 2004), Connolly et al (2003/0040000, published 27 February 2003) and Umek et al (USP 7,935,481, filed 26 July 2000).
Regarding Claims 2 and 9, Kunwar teaches a method of forming a closed circuit comprising first and second probes bound to a nucleic acid such that the nucleic acid bridges first and second electrodes (e.g. ¶ 275, ¶ 520-529).  Kunwar further teaches the method is used of SNP detection (e.g. ¶ 562).
Connolly also teaches a method of forming a closed circuit by immobilizing a nucleic acid between two electrode-immobilized probes wherein the construct forms a simple on/off switch whereby analytes are analyzed (e.g. ¶ 16, ¶ 27, ¶ 60-61).
Kunwar and Connolly not specifically teach that the analyte dissolves a bond between one end of the nucleic acids and one of the probes.
However, SNP detection routinely utilized strand displacement as taught by Umek.   Umek teaches a method of immobilizing a capture probe complementary to a wild-type sequence, adding a plurality of competimers including mismatch (auxiliary molecule) and perfect match (analyte) sequences whereby the sequences segregate to perfect match to displace non-perfect match sequences without temperature manipulation (e.g. col. 3, lines 16-34,  Example 4, Fig. 3 and related text e.g. col. 24-25).    Umek teaches the method is especially useful for analysis of clinically important mutations e.g. HIV. 

  Regarding Claim 7, Connolly teaches the method wherein the single stranded portion of the nucleic acid bridging the electrodes is filled by a complementary sequence (i.e. helper, ¶ 16).
Regarding Claim 8, Kunwar teaches the gap between the electrodes is within the claimed range (¶ 509)
Regarding Claims 10-12, Kunwar teaches a reference electrode (¶ 556) and the electrodes are connected to a DC impedance measuring device (e.g. ¶545, ¶ 618).  Umek teaches a reference electrode and the electrodes are connected to a DC offset voltage (e.g. col. 87, lines 39-59).
Regarding Claim 13, Kunwar teaches an initial baseline reading prior to analyte exposure (¶ 528).  Umek also teaches baseline analysis prior to analyte exposure (paragraph spanning col. 53-54).
Regarding Claims 15-16, Umek teaches the method uses cleavage enzymes to release and detect the detection sequence (e.g. paragraph spanning col. 3-4).


Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar et al (20040023253, published 5 February 2004), Connolly et al (2003/0040000, published 27 February 2003) and Umek et al (USP 7,935,481, filed 26  as applied to Claim 2 above and further in view of Liu et al (2004/0197801, published 7 October 2004).
Regarding Claims 1-13, Kunwar, Connolly and Umek teach the method of Claims 2, 7-13 as discussed above.  
Kunwar teaches the electrode material differs between the two electrodes (e.g. ¶ 357, ¶ 463, ¶ 509, etc.), the electrode materials selected from silicon and/or carbon (¶ 283) wherein the electrodes and linkers are functionalized e.g. phenlyene amino, thiol (e.g. ¶ 346-349). Connolly also teaches electrodes of different materials (e.g. silicon) and linkers comprising thiols and amine (Examples 1-7) and specifically teaches the differing electrodes whereby capture probes are directed to specific electrode based on different crosslinking chemistry thereby eliminating possibility of “unproductive binding” of a target to probes on the same electrode (¶ 52).  
Kunwar teaches the sensor materials are selected based on desired optical properties (e.g. ¶ 554) and Both Kunwar and Connolly teach silicon electrodes and using electrodes of different materials but do not teach the differing electrodes include a diamond electrode.
However, silicon and diamond electrodes for nucleic acid immobilization were well-known in the art as taught by Liu. 
Liu teaches the diamond electrodes functionalized for nucleic acid linkers wherein the diamond electrodes are transparent thereby providing flexibility for optical arrangements of the system (e.g. ¶ 29-30).
Therefore one of ordinary skill would have reasonably utilized the diamond electrodes as preferred by Liu with the biosensor of Kunwar to thereby increase the .



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunwar et al (20040023253, published 5 February 2004), Connolly et al (2003/0040000, published 27 February 2003), Umek et al (USP 7,935,481, filed 26 July 2000) and Liu et al (2004/0197801, published 7 October 2004).
Regarding Claim 14, Kunwar teaches a method of forming a closed circuit comprising first and second probes bound to a nucleic acid such that the nucleic acid bridges first and second electrodes (e.g. ¶ 275, ¶ 520-529).  Kunwar further teaches the method is used of SNP detection (e.g. ¶ 562).
Connolly also teaches a method of forming a closed circuit by immobilizing a nucleic acid between two electrode-immobilized probes wherein the construct forms a simple on/off switch whereby analytes are analyzed (e.g. ¶ 16, ¶ 27, ¶ 60-61).
Kunwar and Connolly not specifically teach that the analyte dissolves a bond between one end of the nucleic acids and one of the probes.

One of ordinary skill would have reasonably utilized the SNP-specific probes and detection of Umek in the method of Kunwar and/or Connolly for the expected benefit of detecting clinically important SNPs as desired in the art e.g. Kunwar and Umek.
Kunwar teaches the electrode material differs between the two electrodes (e.g. ¶ 357, ¶ 463, ¶ 509, etc.), the electrode materials selected from silicon and/or carbon (¶ 283) wherein the electrodes and linkers are functionalized e.g. phenlyene amino, thiol (e.g. ¶ 346-349). Connolly also teaches electrodes of different materials (e.g. silicon) and linkers comprising thiols and amine (Examples 1-7) and specifically teaches the differing electrodes whereby capture probes are directed to specific electrode based on different crosslinking chemistry thereby eliminating possibility of “unproductive binding” of a target to probes on the same electrode (¶ 52).  
Kunwar teaches the sensor materials are selected based on desired optical properties (e.g. ¶ 554) and Both Kunwar and Connolly teach silicon electrodes and using electrodes of different materials but do not teach the differing electrodes include a diamond electrode.

Liu teaches the diamond electrodes functionalized for nucleic acid linkers wherein the diamond electrodes are transparent thereby providing flexibility for optical arrangements of the system (e.g. ¶ 29-30).
Therefore one of ordinary skill would have reasonably utilized the diamond electrodes as preferred by Liu with the biosensor of Kunwar to thereby increase the functionality of the biosensor and electrodes for optical imaging as desired in the art e.g. Liu and Kunwar.   Furthermore, one of ordinary skill would have reasonably utilized the differential electrode materials and crosslinkers of Kunwar by providing one of the electrodes comprising diamond and anchored the first or second probes to the silicon and diamond respectively to thereby selectively immobilize the probe on the diamond or silicon electrode based on the probe of interest for optical imaging and target analysis.


Response to Arguments
Applicant argues that the combination of Kunwar, Connolly and Umek does not teach or suggest the invention as claimed.  Applicant specifically argues that Kunwar does not address the problem of SNP detection; does not teach diamond electrodes; does not disclose use of diamond electrodes in combination with an electrode having different material; fails to suggest that electrodes of different materials should be used; does not appreciate the importance of electrode materials for a biosensor that is usable for detecting very light differences in DNA sequences over background; and does not 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nucleic acids, detecting point mutations, detecting DNA differences, detecting DNA signal over background, ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   
The instant claims are broadly drawn to the generic “analyte” detection.   The claims do not limit the analyte to nucleic acids or SNPs as asserted. Additionally, while claims 3-6 are drawn to electrodes of different materials, Claims 2, 7-13 and 15-16 are not so limited. For all the above reasons, the arguments are not commensurate in scope with the broadly claimed invention. 

	Regarding the combination of Kunwar, Connolly, Umek and Lui, Applicant asserts that one of ordinary skill would not have been motivated to combine the teachings because Liu does not teach electrodes of different materials or a biosensor comprising both silicon and diamond electrodes.   Applicant further argues the artisan would not have combined the teachings because the method of Lui differs from the instantly claimed method and that those of Kunwar, Connolly and Umek.
	The argument has been considered but is not found sufficient to overcome the rejection set forth above because all of Kunwar, Connolly, Umek and Lui are directed to methods of nucleic acid binding analysis using electrode sensors for target-specific detection.   Therefore the teachings are relevant to each other and the invention as claimed. 
	Applicant further argues that none of the references teach or suggest the newly claimed auxiliary molecule.

	Applicant further argues that none of the references teach the crosslinker and amino groups for immobilizing the probe to the diamond electrode as defined by new Claim 14. 
	The argument has been considered but is not found persuasive.   Kunwar and Connolly teach a wide variety of functional groups for electrode functionalization including bifunctional crosslinkers comprising phenlyene amino, thiol (e.g. Kunwar, ¶ 346-349).	
	It is noted that the courts have stated that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327. 65 USPQ 297. and In re Leshin, 227 F.2d. 197, 125 USPQ 416 (MPEP § 2144.07).   The courts have stated with regard to chemical homologs that the greater the physical and chemical similarities between the claimed species and any species disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner (see Dillon, 99 F.2d at 696, 16 USPQ2d at 1904).
Therefore, absent evidence to the contrary, one of ordinary skill would have reasonably utilized any combination of the functional groups specifically taught by the references to optimize the linkage for detection conditions and/or based on regents available within the lab and/or based on reagent costs.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634